DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms (US 2015/0353240) in view of Nichols et al. (US 2008/0287576, hereinafter “Nichols”).
In regard to claim 21, Nelms discloses a beverage cup lid having (abstract). The lid may be constructed from a variety of materials including polyethylene, polypropylene, or styrene [0035]. The lids may be produced using a variety of conventional processes [0035]. 
Nelms is silent with the lid being made from a sheet comprising a least one filler, no blowing agent, and having expanded cells providing the lid with a density of less than 1 g/cm3 at 230C. 
3 [0055]. 
Nelms and Nichols both disclose polymer compositions that are used to form articles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the composition of an oriented polymer with an inert inorganic filler as disclosed in Nichols for the material used to construct the lid of Nelms motivated by the expectation of forming a foamed or expanded lid that has a low density, high flexural modulus, and free of blowing agents [Nichols 0014].
In regard to claim 2, modified Nelms discloses that the oriented polymer is a polyolefin selected from polypropylene based polymers, such polypropylene homopolymer, polypropylene impact copolymers, and ethylene-propylene copolymers [Nichols 0044]. The oriented polymer can be selected from high density polyethylene [Nichols 0041].
In regard to claim 4, modified Nelms discloses that the inert fillers include talc, clay, magnesium hydroxides, aluminum hydroxides, calcium carbonate, and wollastonite [Nichols 0047].
In regard to claim 5, modified Nelms discloses that the inorganic filler comprises 30 wt% or more of the polymeric composition [Nichols 0046].
In regard to claim 6, although modified Nelms does not disclose that the stiffness of the lid is comparable to a similar lid made from unexpanded high impact polystyrene, and wherein 0F, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 7, although modified Nelms does not disclose that the plurality of expanded cells has an average cell diameter in the range of about 0.01 to 0.15 mm, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 8, although modified Nelms does not disclose that the lid has a shrinkage rate of about 1.3 to 1.5% during storage, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 9, Nelms discloses that the lid is a dome shape [fig. 2].
In regard to claim 22, modified Nelms discloses that the expanded cells comprise randomly distributed cells [Nichols 0049].
In regard to claims 23-24, modified Nelms discloses that that the extent of cavitation is directly proportional to filler concentration [Nichols 0049]. Increasing the concentration of inorganic filler increases the density of a polymer composition, but also tends to increase the 3. It should be noted that the density of the sheet is a result effective variables.  As filler concentration increases, the sheet density increases.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of filler present in the polymer composition since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the filler present in the polymer composition in order to produce a sheet with a density that is greater than or equal to 0.933 g/cm3 motivated by the expectation of forming a lid that floats in a recycling system.
In regard to claim 25, modified Nelms discloses that the inorganic filler comprises 30 wt% or more of the polymeric composition [Nichols 0046]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05
In regard to claim 26, modified Nelms discloses that the flexural modulus is 300,000 psi or greater [Nichols 0053].
In regard to claim 27, although modified Nelms does not disclose that the lid has a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Nelms is silent with the lid being made from a sheet comprising a least one filler, no blowing agent, and having expanded cells providing the lid with a density of less than 1 g/cm3 at 230C. 
	Nichols discloses an oriented polymer composition containing an inert inorganic filler and a continuous phase of at least one orientable polymer [abstract]. The composition does not contain a blowing agent [abstract]. The polymer composition achieves void volume through cavitation rather than by means of a foaming agent [0048]. Cavitation is a means of introducing void volume into an oriented polymer composition without having to use a blowing agent [0048]. Thus, containing expanded cells. The density is less than 0.8 g/cm3 [0055]. The inorganic filler comprises 30 wt% or more of the polymeric composition [0046]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05
Nelms and Nichols both disclose polymer compositions that are used to form articles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the composition of an oriented polymer with an inert inorganic filler as disclosed in Nichols for the material used to construct the lid of Nelms motivated by the expectation of forming a foamed or expanded lid that has a low density, high flexural modulus, and free of blowing agents [Nichols 0014].
Modified Nelms discloses that that the extent of cavitation is directly proportional to filler concentration [Nichols 0049]. Increasing the concentration of inorganic filler increases the 3. It should be noted that the density of the sheet is a result effective variables.  As filler concentration increases, the sheet density increases.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of filler present in the polymer composition since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the filler present in the polymer composition in order to produce a sheet with a density that is greater than or equal to 0.933 g/cm3 motivated by the expectation of forming a lid that floats in a recycling system.
In regard to claim 29, modified Nelms discloses that the flexural modulus is 300,000 psi or greater [Nichols 0053].
In regard to claim 31, although modified Nelms does not disclose that the lid has a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Nelms discloses a beverage cup lid having (abstract). The lid may be constructed from a variety of materials including polyethylene, polypropylene, or styrene [0035]. The lids may be produced using a variety of conventional processes [0035]. 
3 at 230C. 
	Nichols discloses an oriented polymer composition containing an inert inorganic filler and a continuous phase of at least one orientable polymer [abstract]. The composition does not contain a blowing agent [abstract]. The polymer composition achieves void volume through cavitation rather than by means of a foaming agent [0048]. Cavitation is a means of introducing void volume into an oriented polymer composition without having to use a blowing agent [0048]. Thus, containing expanded cells. The density is less than 0.8 g/cm3 [0055]. The inorganic filler comprises 30 wt% or more of the polymeric composition [0046]. 
Nelms and Nichols both disclose polymer compositions that are used to form articles. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the composition of an oriented polymer with an inert inorganic filler as disclosed in Nichols for the material used to construct the lid of Nelms motivated by the expectation of forming a foamed or expanded lid that has a low density, high flexural modulus, and free of blowing agents [Nichols 0014].
Modified Nelms does not disclose that the lid has a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Modified Nelms discloses that that the extent of cavitation is directly proportional to filler concentration [Nichols 0049]. Increasing the concentration of inorganic filler increases the 3. It should be noted that the density of the sheet is a result effective variables.  As filler concentration increases, the sheet density increases.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of filler present in the polymer composition since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the filler present in the polymer composition in order to produce a sheet with a density that is greater than or equal to 0.933 g/cm3 motivated by the expectation of forming a lid that floats in a recycling system.
In regard to claim 32, modified Nelms discloses that the flexural modulus is 300,000 psi or greater [Nichols 0053].
In regard to claim 33, modified Nelms discloses that the inorganic filler comprises 30 wt% or more of the polymeric composition [Nichols 0046]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Nelms and Nichols fails to reach the claims because the combination fails to disclose the claimed “expanded cells”. The applicant argues that the Examiner incorrectly equates cavitation voids with expanded cells. 
In response, the examiner, respectfully, disagrees. Nichols discloses that cavitation is a means of introducing void volume into an oriented polymer composition without having to use a blowing agent [0048]. The process of cavitation produces bubbles (voids) from the forces that act upon the liquid. The bubbles are not filled whereas ones that are formed through thermoforming are typically filled with a gas such as air. The applicant does not provide a definition within the specification of the term “expanded cell”. Thus, the examiner considers the voids produced by cavitation to be expanded cells.   
The applicant provides resources within “Applicants Arguments”.  However, the resources to expanded cells are for foamed plastics. However, the specification specifically discloses that the expanded cells are formed through the extrusion process of the polyolefin blend [0036]. The sheet with the expanded cells is then thermoformed to form a lid [0055]. Thus, the reference the applicant relies on is not within the scope of the claimed invention as they use two different methods for forming expanded cells in the sheet material. 
The examiner would like to note that the applicant does not claim that the sheet is extruded nor that the lid is thermoformed. It is noted that the features upon which applicant relies (i.e., extrusion and thermoforming) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/            Primary Examiner, Art Unit 1782